UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13255 SOLUTIA INC. (Exact name of registrant as specified in its charter) Delaware 43-1781797 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 575 Maryville Centre Drive, P.O. Box 66760, St. Louis, Missouri 63166-6760 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (314) 674-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered $.01 par value Common Stock Preferred Stock Purchase Rights Warrants, each exercisable for one share of Common Stock New York Stock Exchange New York Stock Exchange New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: Title of each class None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[ X ] Yes [] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.[] Yes [ X ] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ X ] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and postsuch files).[X] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ X ]Accelerated filer []Non-accelerated filer [] (Do not check if smaller reporting company) Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes [X] No Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.[ X] Yes [] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30, 2010): approximately $1.3 billion. Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date:121,893,667 shares of common stock, $.01 par value, outstanding as of the close of business on January 31, 2011. DOCUMENTS INCORPORATED BY REFERENCE Portion of Definitive Proxy Statement for Annual Meeting of Stockholders on April 18, 2011 Part III CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS This report contains forward-looking statements which can be identified by the use of words such as “believes,” “expects,” “may,” “will,” “intends,” “plans,” “estimates,” “estimated,” or “anticipates,” or other comparable terminology, or by discussions of strategy, plans or intentions.These statements are based on management’s current beliefs, expectations, and assumptions about the industries in which we operate.Forward-looking statements are not guarantees of future performance and are subject to significant risks and uncertainties that may cause actual results or achievements to be materially different from the future results or achievements expressed or implied by the forward-looking statements.These risks and uncertainties include, but are not limited to, those risks and uncertainties described in the Item 1A. Risk Factors section of this report.We disclaim any intent or obligation to update or revise any forward-looking statements in response to new information, unforeseen events, changed circumstances or any other occurrence. 2 PART I ITEM 1. BUSINESS Company Overview Solutia Inc., together with its subsidiaries, is a global manufacturer of performance materials and specialty chemicals used in a broad range of consumer and industrial applications including interlayers and aftermarket film for automotive and architectural glass; chemicals that promote safety and durability in tires; and encapsulants, coatings and specialty chemicals used in a variety of electronic, industrial and energy solutions.To serve our customers, we utilize a global infrastructure consisting of 22manufacturing facilities, 7 technical centersand over 30 sales offices globally, collectively staffed by 3,300 employees located in the United States, Europe, Latin America and Asia Pacific. We were formed in April 1997 by Pharmacia Corporation (“Pharmacia”), which was then known as Monsanto Company (“Old Monsanto”) to hold and operate substantially all of the assets, and assume all of the liabilities of Old Monsanto’s historical chemicals business.Pharmacia spun us off to Pharmacia’s shareholders and we became an independent company in September 1997 (the “Solutia Spinoff”).On December 17, 2003, we and our U.S. subsidiaries filed voluntary petitions for Chapter 11 to obtain relief from the negative financial impact of liabilities for litigation, environmental remediation and certain postretirement benefits (the "Legacy Liabilities") and liabilities under operating contracts, all of which were assumed at the time of the Solutia Spinoff.On February28, 2008 (the “Effective Date”), we consummated our reorganization and emerged from bankruptcy.See the accompanying consolidated financial statements for additional discussion of our changes in capitalization relating to this event. Beginning with the period in which we entered bankruptcy through the present, we have transformed our product portfolio into businesses that are leaders in their respective markets with sustainable competitive advantage.Meaningful steps in this evolution include the exit from various commodity or noncore businesses coupled with the strategic acquisition orexpansion of specialty chemicals and performance materials businesses.Specifically, divestitures include our phosphorus and phosphate salts joint venture in 2005; our pharmaceutical services business in 2006; our water treatment phosphonates business in 2007; and our nylon plastics, fibers and basic chemicals business in 2009.Significant acquisitions or expansions include the 2007 acquisition of Flexsys, the world’s leading supplier of chemicals to the tire industry; the acquisition of the remaining 51 percent of our polyvinyl butyral (“PVB”) interlayer plant in Santo Toribio, Mexico and the subsequent expansion of our advanced acoustic PVB sheet capacity at this plant and Belgium; expansion of our presence in China by construction of a manufacturing plant in Suzhou; and, most recently, the acquisitions of Vistasolar, a leading manufacturer of ethylene vinyl acetate (“EVA”) encapsulants to the photovoltaic market and Novomatrix, a leader in branding, marketing and distributing performance window films catering to the premium segment in the automotive and architectural markets.Throughout this time period, we have also shut down unprofitable businesses which were subject to over-capacity and unlikely to recover. The cumulative effect of these activities has been the transformation of Solutia into a company that provides specialty materials for products used by consumers all around the world. Segments: Principle Products We manage our business in three segments:Advanced Interlayers; Performance Films; and Technical Specialties.The tabular and narrative information contained in Note 18 – Segment and Geographic Data – to the accompanying consolidated financial statements is incorporated by reference into this section.A description of our segments follow: Advanced Interlayers Our Advanced Interlayers segmentis a leading producer of PVB and EVA sheet.PVB sheet, a plastic interlayer used in the manufacture of laminated glass for automotive and architectural applications and as an encapsulant used in photovoltaic applications, is primarily marketed under the SAFLEX® brand.EVA sheet, marketed under the VISTASOLAR® brand, is used exclusively as an encapsulant in photovoltaic solar modules.We also manufacture specialty intermediate PVB resin products, sold under the BUTVAR® brand, optical grade PVB resin and plasticizer. PVB is a specialty resin used in the production of laminated safety glass sheet, an adhesive interlayer with high tensile strength, impact resistance, transparency and elasticity that makes it particularly useful in the production of safety glass.Laminated safety glass is predominately produced with PVB sheet and is legislated in all industrialized countries for automobile windshields.Developing countries also use laminated safety glass in automotive windshields although it is not formally legislated.Approximately 40 percent of sales to the automotive sector are for aftermarket replacement windows. 3 Architectural laminated safety glass is widely used in the construction of modern office buildings, airports and residential homes.PVB sheet is also used as an encapsulant in the growing thin film solar cell market.Other applications for PVB resin include non-sheet applications such as wash primers and other surface coatings, specialty adhesive formulations and inks. EVA sheet is a key component in the construction of solar modules that protects the solar cell from moisture and preserves the life of the solar module against harsh, extreme heat situations.In addition, reliability and consistent quality in the EVA sheet increases the ease of use of the material and can improve the speed of solar module production. Principal Products Major Products Major End-Use Markets Brand Description Major Competitors Major Raw Materials Major Plants(1) Major End-Use Applications COMMERCIAL AND RESIDENTIAL REAL ESTATE SAFLEX® BUTVAR® Laminated window glass Specialty intermediate PVB resin DuPont Kuraray Sekisui Butyraldehyde Ethanol Polyvinyl alcohol Vinyl acetate monomer Ghent, Belgium Springfield, MA Santo Toribio, Mexico Sao Jose dos Campos, Brazil Antwerp, Belgium Trenton, MI Products to increase the safety, security, sound attenuation, energy efficiency and ultraviolet protection of architectural glass for residential and commercial structures PHOTOVOLTAIC SOLAR MODULES VISTASOLAR® SAFLEX® Encapsulant of the solar cell in a photovoltaic solar module STR Holdings Bridgestone Mitsui Ethylene vinyl acetate resin Butyraldehyde Ethanol Polyvinyl alcohol Vinyl acetate monomer Dietenheim, Germany Ghent, Belgium Solar modules used in rooftops and fields to generate energy VEHICLES SAFLEX® BUTVAR® Laminated window glass Specialty intermediate PVB resin DuPont Sekisui Butyraldehyde Ethanol Polyvinyl alcohol Vinyl acetate monomer Ghent, Belgium Santo Toribio, Mexico Springfield, MA Suzhou, China Sao Jose dos Campos, Brazil Antwerp, Belgium Trenton, MI Products to increase the safety, security, sound attenuation and ultraviolet protection of automotive glass Major plants are comprised of those facilities at which each of the identified major products conclude their respective manufacturing processes.The major products may pass through other of our plants prior to the final sale to customers. 4 Performance Films Our Performance Films segmentis one of the world’s largest manufacturers of solar control, decorative, safety and security window films for aftermarket automotive and architectural applications.The films are marketed predominantly under the trademarks of LLUMAR®; V-KOOL®; HÜPER OPTIK®; VISTA®; GILA® and FORMULA ONE HIGH PERFORMANCE AUTOMOTIVE TINT®.Performance Films also manufactures advanced film components utilizing unique processes such as vacuum metalizing, sputter coating, deep dyeing and coating and laminating.These films, marketed under the FLEXVUE™ brand, are used in a wide variety of products including those within the growing industries of electronics and energy. Principal Products Major Products Major End-Use Markets Brand Description Major Competitors Major Raw Materials Major Plants(1) Major End-Use Applications COMMERCIAL AND RESIDENTIAL REAL ESTATE LLUMAR® VISTA® HÜPER OPTIK® GILA® Professional window films Retail window films 3M Madico Bekaert Polyester film Martinsville, VA Aftermarket films with benefits that include: energy savings, solar control, privacy/décor, security and safety VEHICLES LLUMAR® FORMULA ONEAUTO TINT® V-KOOL® HÜPER OPTIK® GILA® Professional window films Retail window films Johnson Laminating Garware Commonwealth Laminating Hanita Coatings Polyester film Martinsville, VA Aftermarket films that can enhance the appearance of a vehicle, improve comfort by reducing glare and solar heat, provide UV protection and add safety and security. INDUSTRIAL APPLICATIONS & ELECTRONICS FLEXVUE™ (electronics) Components Enhanced polymer films 3M Intellicoat Mitsubishi Southwall VDI Technimet Nitto Denko Toppan Polyester film Indium tin Precious metals Martinsville, VA Canoga Park, CA Window films’ tapes, automotive badging, optical and colored filters, shades, reprographics, and packaging uses, computer touch-screens, electroluminescent displays for hand-held electronics and watches, and cathode ray tube and LCD monitors Major plants are comprised of those facilities at which each of the identified major products conclude their respective manufacturing processes.The major products may pass through other of our plants prior to the final sale to customers. 5 Technical Specialties Technical Specialties is our specialty chemicals segment which includes the manufacture and sale of chemicals for the rubber, solar energy, process manufacturing and aviation industries. Chemicals for the rubber industry help cure and protect rubber, impart desirable properties to cured rubber, increase durability and lengthen product life.These products play an important role in the manufacture of tires and other rubber products such as belts, hoses, seals and footwear.We manufacture different products for the rubber chemicals industry which are classified into two main product groups: vulcanizing agents, principally insoluble sulfur, and antidegradants.Insoluble sulfur is a key vulcanizing agent manufactured predominantly for the tire industry.We are the world's leading supplier of insoluble sulfur and market it under the trade name of CRYSTEX®.Antidegradant applications, principally marketed under the name SANTOFLEXâ, are used in pneumatic tire components, solid tires, belts, hoses, cables, automotive mounts, bushings and general mechanical products that are exposed to continuous and intermittent dynamic operating conditions and require protection from ozonation.SANTOFLEXâ also provides powerful antiozonant and antioxidant properties with excellent high temperature, fatigue and flex resistance to rubber compounds. THERMINOL® heat transfer fluids are used for indirect heating or cooling of chemical processes in various types of industrial equipment and in solar energy power systems.The fluids provide enhanced heat transfer characteristics because they remain thermally stable at both high and low temperatures. SKYDROL® brand aviation hydraulic fluids are supplied across the aviation industry, including airline airframe manufacturers, and aviation maintenance facilities.The SKYDROL® line includes fire-resistant aviation hydraulic fluids which are used in more than half of the world's commercial aircraft. Principal Products Major Products Major End-Use Markets Brand Description Major Competitors Major Raw Materials Major Plants(1) Major End-Use Applications TIRE AND OTHER RUBBER PRODUCTS CRYSTEX® SANTOFLEX® Insoluble sulfur Antidegradant Lanxess Shikoku Oriental Carbon Chemicals Limited (India) NCC Sinorgchem Benzene derivatives Ketones Sulfur CS2 Napthenic processing oil Antwerp, Belgium Itupeva, Brazil Kashima, Japan Monongahela, PA Lemoyne, AL Nienburg, Germany Kuantan, Malaysia Sauget, IL Sete, France Sao Jose dos Campos, Brazil Used in the production of tires and other rubber products such as belts, hoses, seals and footwear. SOLAR ENERGY & INDUSTRIAL EQUIPMENT THERMINOL® Heat transfer fluids Dow Benzene Phenol Anniston, AL Newport, U.K. Suzhou, China Heat transfer fluids for a wide variety of manufacturing and refining uses AVIATION & TRANSPORTATION SKYDROL® Aviation hydraulic fluids ExxonMobil Phosphate esters Anniston, AL Hydraulic fluids for commercial aircraft Major plants are comprised of those facilities at which each of the identified major products conclude their respective manufacturing processes.The major products may pass through other of our plants prior to the final sale to customers. 6 Sale of Products We sell our products directly to end users in various industries, principally by using our own sales force, and, to a lesser extent, by using distributors and franchisees. We maintain inventories of finished goods, goods in process and raw materials to meet customer requirements and our scheduled production. In general, we do not manufacture our products against a backlog of firm orders; we schedule production to meet the level of incoming orders and the projections of future demand.However, in the Advanced Interlayers segment, a large portion of sales for 2010 were pursuant to volume commitments.We do not have material contracts with the government of the United States or any state, local or foreign government.In 2010, no single customer or customer group accounted for 10 percent or more of our net sales. Our second and third quarters are typically stronger than our first and fourth quarters because sales of window films are stronger in the spring and summer. Competition The global markets in which our businesses operate are highly competitive.We expect competition from other manufacturers of the same products and from manufacturers of different products designed for the same uses as our products to continue in both U.S. and international markets.Depending on the product involved, we encounter various types of competition, including price, delivery, service, performance, product innovation, product recognition and quality.Overall, we regard our principal product groups as competitive with many other products of other producers and believe that we are an important producer of many of these product groups.For additional information regarding competition in specific markets, see the charts under "Segments: Principal Products" above. Raw Materials and Energy Resources We buy significant amounts of commodity raw materials and energy resources, including benzene, vinyl acetate, polyvinyl alcohol, 2-ethyl hexanol, ethylene-vinyl-acetate resin, polyethylene film, napthenic processing oil and natural gas.We typically buy major requirements for key raw materials pursuant to contracts with average contractual periods of one to four years.We obtain certain important raw materials from a few major suppliers.In general, in those cases where we have limited sources of raw materials, we have developed contingency plans to the extent practicable to minimize the effect of any interruption or reduction in supply.However, we also purchase raw materials from some single source suppliers in the industry and in the event of an interruption or reduction in supply, might not be able to mitigate any negative effects. While temporary shortages of raw materials and energy resources may occasionally occur, these items are generally sufficiently available to cover our current and projected requirements.However, their continuing availability and price may be affected by unscheduled plant interruptions and domestic and world market conditions, political conditions and governmental regulatory actions.Due to the significant quantity of some of these raw materials and energy resources that we use, a minor shift in the underlying prices for these items can result in a significant impact on our cost profile and, potentially, our consolidated financial position and results of operations. Intellectual Property We own a large number of patents that relate to a wide variety of products and processes and have pending a substantial number of patent applications.We also own and utilize across our business segments a significant amount of valuable technical and commercial information that is highly proprietary and maintained as a trade secret.In addition, we are licensed under a small number of patents owned by others.We own a considerable number of established trademarks in many countries as well as related internet domain names under which we market our products.This intellectual property in the aggregate is of material importance to our operations and to our various business segments. Research and Development Our investment in research and development creates new and innovative technology platforms, and/or results in new product development, providing higher-value solutions to existing customers or meeting new customers’ needs.Projects are coordinated globally through our network of research facilities.Our expenses for research and development amounted to $18 million in 2010, $14 million in 2009 and $19 million in 2008, or about 1 percent of net sales on average.We focus our expenditures for research and development on process improvements and selected product development. 7 In addition to the above, we actively invest into our existing products, production lines, manufacturing processes, and other ongoing operations in order to enhance product performance, differentiate our cost structure and fully leverage available raw materials.Although the effects of these investments often represent significant improvements, we typically expense these costs as incurred within cost of goods sold.These expenses amounted to $5 million in 2010, $4 million in 2009 and $1 million in 2008. Environmental Matters The narrative appearing under “Environmental Matters” in Item 7 below is incorporated by reference. Employee Relations On December31, 2010, we had approximately 3,300 employees worldwide.The U.S., Europe, and Asia workforce constituted 53 percent, 26 percent and 14 percent of the total number of employees, respectively.Approximately 28 percent of our U.S. workforce is currently represented by various labor unions at the following sites: Anniston, Alabama; Sauget, Illinois; Monongahela, Pennsylvania; Springfield, Massachusetts; and Trenton, Michigan.Our local labor unions (except at the Monongahela, Pennsylvania site) engaged in coordinated bargaining with us with respect to benefits related to retirement and health and welfare (the “Welfare Agreement”), which Welfare Agreement expired on December 31, 2010.Prior to its expiration, we engaged in coordinated bargaining with the local labor unions governed by the Welfare Agreement and reached agreement to no longer engage in coordinated bargaining.Consequently, each union only has one agreement that incorporates retirement, health and welfare benefits, wages and working conditions.Nearly all of the European employees are represented by either a union delegation, works council or employee forum.Labor relations with our employees are good. International Operations We are engaged in manufacturing, sales and research and development in areas outside the United States.Approximately 75 percent of our consolidated sales from continuing operations for the year ended December31, 2010 were made into markets outside the United States, including Europe, Asia, Latin America and Canada.Of our consolidated sales from continuing operations, 13 percent were made into China for the year ended December 31, 2010. Operations outside the United States are potentially subject to a number of risks and limitations that are not present in domestic operations, including trade restrictions, investment regulations, governmental instability and other potentially detrimental governmental practices or policies affecting companies doing business abroad.Operations outside the United States are also subject to fluctuations in currency values.The functional currency of each of our non-U.S. operations is generally the local currency.Exchange rates between these currencies and U.S. dollars have fluctuated significantly in recent years and may continue to do so.In addition, we generate revenue from export sales and operations conducted outside the United States that may be denominated in currencies other than the relevant functional currency. 8 Executive Officers The following table shows information about our executive officers as of February 25, 2011: Name, Age and Position with Solutia Year First Became an Executive Officer of Solutia Other Business Experience Since At Least January 1, 2006 Jeffry N. Quinn, 52 President, Chief Executive Officer and Chairman of the Board President, Chief Executive Officer and Director since May 2004.Named Chairman of the Board on February 22, 2006.Mr. Quinn previously served as Solutia’s Senior Vice President, General Counsel and Chief Restructuring Officer from 2003 to 2004.Prior to joining Solutia, Mr. Quinn served from 2000 to 2002 as Executive Vice President, Chief Administrative Officer and General Counsel of Premcor Inc., an independent petroleum refiner and supplier of unbranded transportation fuels, heating oil, petrochemical feedstocks, petroleum coke and other petroleum products.Premcor Inc. is now owned by Valero Energy Corp. James M. Sullivan, 50 Executive Vice President, Chief Financial Officer and Treasurer Executive Vice President, Chief Financial Officer and Treasurer since 2009.Mr. Sullivan served as Senior Vice President, Chief Financial Officer and Treasurer from 2004 through 2009 and as Vice President and Controller from 1999 through 2004. James R. Voss, 44 Executive Vice President, Chief Operating Officer Executive Vice President, Global Operations since 2009.Mr. Voss served as Senior Vice President and President, Flexsys from 2007 through 2009 and as Senior Vice President, Business Operations from 2005 through 2007.Prior to coming to Solutia, Mr. Voss served as Senior Vice President and Chief Administrative Officer of Premcor Inc., now owned by Valero Energy Corp. Robert T. DeBolt, 50 Senior Vice President, Business Operations Senior Vice President, Business Operations since 2007.Mr. DeBolt served as Vice President of Corporate Strategy from 2005 to 2007 and as the Controller for Integrated Nylon from 2003 through 2004.Prior thereto, Mr. DeBolt was responsible for accounting at all of our manufacturing facilities. Paul J. Berra, III, 42 Senior Vice President, General Counsel, Legal and Governmental Affairs Senior Vice President, General Counsel, Legal and Governmental Affairs since December 2009.Mr. Berra served as Senior Vice President, General Counsel and Chief Administrative Officer from 2008.Mr. Berra served as Vice President, Government Affairs and Communications from 2006-2008.Mr. Berra joined Solutia in 2003 as Assistant General Counsel, Human Resources, and added government affairs responsibilities the following year.Prior to joining Solutia, Mr. Berra served as Corporate Counsel at Premcor Inc., now owned by Valero Energy Corp. Timothy J. Spihlman, 39 Vice President and Corporate Controller Vice President and Corporate Controller since 2004 and responsible for Information Technology since 2009.Previously, Mr. Spihlman served as Director, Corporate Analysis and Financial Reporting from 2002 through 2004.Prior to joining Solutia, Mr. Spihlman served as Vice President of Finance at CoreExpress, Inc. from 2000 until 2002 and was a public accountant with Ernst & Young from 1993 until 2000. Gary M. Glandon, 52 Senior Vice President and ChiefHuman Resources Officer Mr. Glandon was Chief Human Resources Officer of Energy Conversion Devices, a solar company in Detroit before joining Solutia.He has over 25 years of comprehensive HR experience in both specialist and leadership roles in global organizations.Mr. Glandon has also held senior level human resource positions with Insight Enterprises, Honeywell International, Tanox, and Gateway. Timothy J. Wessel,47 President and General Manager, Advanced Interlayers President and General Manager, Advanced Interlayers since 2009.Dr. Wessel began his career with Monsanto in 1992, advancing through a number of key positions, including Technology Manager for Crystex® and President and General Manager of Technical Specialties. D. Michael Donnelly,61 President and General Manager, Performance Films President and General Manager, Performance Films since 2010.Mr. Donnelly previously served as President and General Manager of our Technical Specialties business in 2009.Before being appointed to this position, Mr. Donnelly held various positions within Flexsys, including Vice President of Manufacturing, Technology, and Environmental, Safety and Health. Greta N. Senn,39 President and General Manager, Technical Specialties President and General Manager, Technical Specialties since 2010.Ms. Sennbegan her career with Monsanto in 1994,as part of the Therminolâ and Skydrolâbusiness in Anniston. Since then she has held a number of roles, including Krummrich Plant Manager and the Therminol® and Skydrol® Business Director. The above listed individuals are elected or appointed to the offices set opposite their names to hold office until their successors are duly elected and have qualified, or until their earlier death, resignation or removal. Internet Access to Information Our Internet address is www.solutia.com.We make available free of charge through our Internet website our annual report on Form 10-K, our quarterly reports on Form 10-Q, current reports on Form 8-K, and any amendments to these reports as soon as reasonably practicable after they are electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”).All of these materials may be accessed from the "Investors" section of our website, www.solutia.com.These materials may also be accessed through the SEC’s website (www.sec.gov) or in the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 9 ITEM 1A. RISK FACTORS IN EVALUATING US, CAREFUL CONSIDERATION SHOULD BE GIVEN TO THE RISK FACTORS SET FORTH BELOW, AS WELL AS THE OTHER INFORMATION SET FORTH IN THIS ANNUAL REPORT ON FORM 10-K.ALTHOUGH THESE RISK FACTORS ARE MANY, THESE FACTORS SHOULD NOT BE REGARDED AS CONSTITUTING THE ONLY RISKS ASSOCIATED WITH OUR BUSINESSES.EACH OF THESE RISK FACTORS COULD ADVERSELY AFFECT OUR BUSINESS, OPERATING RESULTS AND/OR FINANCIAL CONDITION.IN ADDITION TO THE FOLLOWING DISCLOSURES, PLEASE REFER TO THE OTHER INFORMATION CONTAINED IN THIS REPORT INCLUDING THE CONSOLIDATED FINANCIAL STATEMENTS AND THE RELATED NOTES.UNLESS OTHERWISE NOTED, ALL RISK FACTORS LISTED BELOW SHOULD BE CONSIDERED ATTRIBUTABLE TO ALL OUR OPERATIONS INCLUDING ALL OPERATIONS CLASSIFIED AS DISCONTINUED. Because our consolidated financial statements reflect fresh-start accounting adjustments made upon emergence from bankruptcy, and because of the effects of the transactions that became effective pursuant to the Plan of Reorganization, financial information in our future financial statements will not be comparable to our financial information from prior periods nor will our financial statements be comparable to those of our peers. Upon our emergence from Chapter11 in February 2008, we adopted fresh-start accounting in accordance with Accounting Standards Codification (“ASC”) 852, Reorganizations, pursuant to which our reorganization value, which represents the fair value of the entity before considering liabilities and approximates the amount a willing buyer would pay for the assets of the entity immediately after the reorganization, has been allocated to the fair value of assets in conformity with ASC 805, Business Combinations, using the purchase method of accounting for business combinations.We stated liabilities, other than deferred taxes, at a present value of amounts expected to be paid.The amount remaining after allocation of the reorganization value to the fair value of identified tangible and intangible assets is reflected as goodwill, which is subject to periodic evaluation for impairment.In addition, under fresh-start accounting the accumulated deficit has been eliminated.In addition to fresh-start accounting, our consolidated financial statements reflect all effects of the transactions contemplated by the Plan of Reorganization.Thus, our future statements of financial position and statements of operations data will not be comparable in many respects to our consolidated statements of financial position and consolidated statements of operations data for periods prior to our adoption of fresh-start accounting and prior to accounting for the effects of the reorganization.Additionally, when comparing our financial performance to that of our peers, the requirement to fair value our assets and liabilities on our balance sheet will generally result in our having a significantly higher amortization rate than our peers. Consequently, our financial statements may not be comparable to those of our peers.Moreover, stemming from our emergence from Chapter 11, the carrying amount of our goodwill and intangible assets was established at fair value as of February 28, 2008 and therefore is more susceptible to impairment if business operation results and/or macroeconomic conditions significantly deteriorate. Negative or uncertain worldwide economic conditions may adversely impact our business. Our operations and performance are materially affected by worldwide economic conditions. In periods with significant market turmoil and tightened credit availability, we may experience difficulty in collecting accounts receivable, pricing pressure on products and services and reduced global business activity. A global economic downturn may reduce demand for our products, which would decrease our revenues and could have a material adverse effect on our financial condition and cash flows. Our operations are restricted by our credit facilities and could be impacted by the failure of our lenders to perform. Our credit facilities and our indentures governing the 2017 and 2020 senior unsecured notes include a number of significant restrictive covenants.These covenants could impair our financing and operational flexibility and make it difficult for us to react to market conditions and satisfy our ongoing capital needs and unanticipated cash requirements.Specifically, such covenants restrict our ability and, if applicable, the ability of our subsidiaries to, among other things: · incur additional debt; · make certain investments and acquisitions; · enter into certain types of transactions with affiliates; · limit dividends or other payments by us and certain of our subsidiaries; · use assets as security in other transactions; · pay dividends on our common stock or repurchase our equity interests; · sell certain assets or merge with or into other companies; · guarantee the debts of others; · enter into new lines of business; · make capital expenditures; · prepay, redeem or exchange our debt; · form any joint ventures or subsidiary investments. In addition, our current credit facilities require us to satisfy certain financial covenants.These financial covenants and tests could limit our ability to react to market conditions or satisfy extraordinary capital needs and could otherwise restrict our financing and operations. 10 Our ability to comply with the covenants and other terms of our debt obligations will depend on our future operating performance.If we fail to comply with such covenants and terms, we would be required to obtain waivers from our lenders to maintain compliance with our debt obligations.If we are unable to obtain any necessary waivers and the debt is accelerated, a material adverse effect on our financial condition and future operating performance would result. Our current revolving credit facility is a syndicated credit agreement in which each lender is severally liable for only its agreed part of the loan commitments. One or more lender’s failure to perform on their obligations could have a material adverse effect on the Company’s ability to fund its ongoing operations and other commitments. We have significant indebtedness. We have a significant amount of indebtedness.Our significant indebtedness could have important consequences, including the following: · We will have to dedicate a significant portion of our cash flow to making interest and principal payments on our indebtedness, thereby reducing the availability of our cash flow to fund working capital, capital expenditures, acquisitions or other general corporate purposes. · Certain levels of indebtedness may make us less attractive to potential acquirers or acquisition targets. · Certain levels of indebtedness may limit our flexibility to adjust to changing business and market conditions, and make us more vulnerable to downturns in general economic conditions as compared to competitors that may be less leveraged. · As described in more detail above, the documents providing for our indebtedness contain restrictive covenants that may limit our financing and operational flexibility. Our ability to satisfy our debt service obligations will depend, among other things, upon fluctuations in interest rates, our future operating performance and ability to refinance indebtedness when necessary.These factors depend partly on economic, financial, competitive and other factors beyond our control.We have hedged a significant portion of our variable rate debt with derivative instruments.We may not be able to generate sufficient cash from operations to meet our debt service obligations as well as fund necessary capital expenditures, pension funding obligations and investments in research and development.In addition, if we need to refinance our debt, obtain additional financing or sell assets or equity, we may not be able to do so on commercially reasonable terms, if at all.Finally, counterparties to our derivative instruments may not be able to honor their contractual obligations. However, in the first quarter of 2010 we entered into a new $1,150 millionsenior secured credit facility, which consists of an $850 millionterm loan maturing in 2017 and a $300 millionrevolving credit facility maturing in 2015.As of the date hereof, we have made $126 millionin voluntary prepayments of the term loan. 11 Volatility in the prices of raw materials and energy or their reduced availability could significantly impact our operating margins. Our manufacturing processes consume significant amounts of energy and large amounts of commodity raw materials, including benzene, vinyl acetate, sulfur, polyvinyl alcohol, 2-ethyl hexanol, ethylene-vinyl-acetate resin, polyethylene film and natural gas, the cost of which are subject to worldwide supply and demand as well as other factors beyond our control.Also, temporary shortages or over supply of these raw materials and energy sources may occasionally occur.We typically purchase major requirements for key raw materials under medium-term contracts.Pricing under these contracts may fluctuate as a result of unscheduled plant interruptions, worldwide market conditions and government regulation.Volatile raw material and energy costs could impact our operating margins in the future.See also Business – Raw Materials and Energy Resources. Problems encountered in operating our production facilities could adversely impact our business. Our production facilities are subject to hazards associated with the manufacture, handling, storage and transportation of chemical materials and products, including leaks and ruptures, explosions, fires, inclement weather and natural disasters, unscheduled down time and environmental hazards.While we have had infrequent incidents in the past, there is no guarantee that we won’t experiencetemporarily shut down or otherwise other disruptions in our manufacturing, which could lead to production delays and result in liability for workplace injuries and fatalities.We are dependent upon the continued safe operation of our production facilities. In addition, some of our products involve the manufacture or handling of a variety of reactive, explosive and flammable materials.Use of these products by our employees, customers and contractors could result in liability to usif an explosion, fire, spill or other accident were to occur. The utilization of our net deferred tax assets could be substantially limited if we experienced an ownership change as defined by the Internal Revenue Code. As of December 31, 2010, we have deferred tax assets of $546 million related to our U.S. net operating loss (“NOL”) carryforward and $145 million related to our U.S. tax credit carryforward.We have recorded a valuation allowance of equal amount against each of these assets.Section382 of the Internal Revenue Code contains rules that limit the ability of a company that undergoes an ownership change to utilize its NOL andtax creditcarryforwards.Under the rules, such an ownership change is generally any change in ownership of more than 50 percent of its stock within a rolling three-year period, as calculated in accordance with the rules.The rules generally operate by focusing on changes in ownership among stockholders considered by the rules as owning directly or indirectly 5 percent or more of the stock of the company and any change in ownership arising from new issuances of stock by the company. If we undergo an ownership change for purposes of Section382 as a result of future transactions involving our common stock, our ability to use any of our NOL andtax creditcarryforwards, at the time of the ownership change would be subject to the limitations of Section382.The limitation could operate to cause the benefit of the assets to expire before they are utilized.Our inability to use the full benefits of our NOL andtax creditcarryforwards could have a material effect on our financial position, results of operations and cash flow. We believe we have not experienced a subsequent ownership change since we experienced an initial ownership change on February 28, 2008, the date we emerged from Chapter 11 bankruptcy.However, the amount by which our ownership may change in the future could be affected by purchases and sales of common stock by 5 percent stockholders over which we have no control, and new issuances of common stock by us, should we choose to do so.In July 2009, our Board of Directors adopted a Section382 rights agreement as a measure intended to deter such an ownership change in order to preserve our deferred tax assets.The Section382 rights agreement, however, may not prevent an ownership change.In addition, while the Section382 rights agreement is in effect, it could discourage or prevent a merger, tender offer, proxy contest or accumulations of substantial blocks of shares for which some stockholders might receive a premium above market value.It could also adversely affect the liquidity of the market for our shares. 12 We operate in a highly competitive industry that includes competitors with greater resources than ours. The markets in which we compete are highly competitive.Competition in these markets is based on a number of factors, such as price, product, quality and service.Some of our competitors may have greater financial, technological and other resources and may be better able to withstand changes in market conditions.In addition, some of our competitors may be able to respond more quickly than us to new or emerging technologies and changes in customer requirements.Consolidation of our competitors or customers may also adversely affect our businesses.Furthermore, global competition and customer demands for efficiency will continue to make price increases difficult. We operate in cyclical business segments and our financial results are likely to fluctuate accordingly. We operate in cyclical business segments.Specifically, a substantial portion of our sales are to customers involved, directly or indirectly, in the commercial and residential real estate and automotive industries, all of which are, by their nature, cyclical industries.A downturn in either or both of these industries would and has in the past, and may again in the future, result in lower demand for our products among customers involved in those industries and a reduced ability to pass on cost increases to these customers. If we are unable to protect our intellectual property rights, our sales and financial performance could be adversely affected. We own a large number of patents that relate to a wide variety of products and processes and have a substantial number of patent applications pending.We own a considerable number of established trademarks in many countries under which we market our products.These patents and trademarks in the aggregate are of material importance to the operations of our businesses.Our performance may depend in part on our ability to establish, protect and enforce such intellectual property and to defend against any claims of infringement, which could involve complex legal, scientific and factual questions and uncertainties. In the future, we may have to rely on litigation to enforce our intellectual property rights and contractual rights.In addition, we may face claims of infringement that could interfere with our ability to use technology or other intellectual property rights that are material to our business operations.If litigation that we initiate is unsuccessful, we may not be able to protect the value of some of our intellectual property.In the event a claim of infringement against us is successful, we may be required to pay royalties or license fees to continue to use technology or other intellectual property rights that we had been using or we may be unable to obtain necessary licenses from third parties at a reasonable cost or within a reasonable period of time.If we are unable to obtain licenses on reasonable terms, we may be forced to cease selling or using any of our products that incorporate the challenged intellectual property, or to redesign or, in the case of trademark claims, rename our products to avoid infringing the intellectual property rights of third parties, which may not be possible and may be time-consuming.Any litigation of this type, whether successful or unsuccessful, could result in substantial costs to us and diversions of some of our resources.Our intellectual property rights may not have the value that we believe them to have, which could result in a competitive disadvantage or adversely affect our business and financial performance. See also Business – Intellectual Property. Legal proceedings may have a materially negative impact on our future results of operations. We are, and may in the future be, subject to various lawsuits and other legal proceedings, including proceedings related to contract, environmental and other regulatory matters.We may also become subject to lawsuits by our customers, distributors and employees alleging personal injury or product liability associated with our products and businesses.Adverse judgments or rulings against us in these legal proceedings, or the filing of additional environmental or other damage claims against us, may have a materially negative impact on our future results of operations, cash flows and financial condition.Additionally, we may incur significant administrative and legal costs associated with defending or settling litigation. As more fully described under “Item 3 — Legal Proceedings,” we are currently involved in various “Legacy Tort Claims,” which include claims for property damage, personal injury, products liability or premises liability or other damages arising out of or related to exposure to asbestos, PCB, dioxin, benzene, vinyl chloride, silica, butadiene, pentachlorophenol, styrene tars and other chemicals manufactured before our spinoff from Pharmacia Corporation.Monsanto is responsible to defend and indemnify us for any Legacy Tort Claims under the settlement agreement entered into between us and Monsanto in connection with our emergence from Chapter 11.To the extent that Monsanto averts responsibility for any Legacy Tort Claims, Pharmacia will bear financial responsibility for such claims.However, if any purported Legacy Tort Claim relates to exposure arising from our conduct occurring after our spinoff from Pharmacia Corporation or does not otherwise qualify as a Legacy Tort Claim, we could be liable for any adverse rulings, judgments or settlements relating thereto, which could have a material adverse effect on our results of operations, cash flows and financial condition. 13 The applicability of numerous environmental laws to our manufacturing facilities and other locations could cause us to incur material costs and liabilities. We are subject to extensive federal, state, local and foreign environmental, safety and health laws and regulations concerning, among other things, emissions to the air, discharges to land and water and the generation, handling, treatment and disposal of hazardous waste and the distribution of chemical substances.We are also required to maintain various environmental permits and licenses, many of which require periodic modification and renewal and related governmental approvals.Our operations entail the risk of violations of these laws and regulations, many of which provide for substantial fines and criminal sanctions for violations. In addition, these requirements and their enforcement may become more stringent in the future.Non-compliance with such future requirements could subject us to material liabilities, such as government fines, third-party lawsuits or the suspension of non-compliant operations.Future requirements may also result in our making significant site or operational modifications at substantial cost.Future regulatory and enforcement developments could also restrict or eliminate our ability to continue to manufacture certain products or could require us to make modifications to our products. At any given time, we are involved in litigation, administrative proceedings and investigations of various types in a number of jurisdictions involving potential environmental liabilities, including clean-up costs associated with contaminated sites, natural resource damages, property damages and personal injury.We may be required to spend substantial sums to defend or settle these and other actions, to pay any fines levied against us or satisfy any judgments or other rulings rendered against us and such sums may be material. Under certain environmental laws, we can be held strictly liable for hazardous substance contamination at real property we have owned, operated or used as a disposal site or for natural resource damages associated with such contamination.Liability under environmental laws relating to contaminated sites can be imposed retroactively and on a joint and several basis.One liable party can be held responsible for all costs at a site, regardless of fault, percentage of contribution to the site or the legality of the original disposal.As described in more detail above and in the following paragraph, we could incur significant costs, including cleanup costs, natural resources damages, civil or criminal fines and sanctions and third-party claims as a result of hazardous substance contamination. We have made and will continue to make substantial expenditures for environmental and regulatory compliance and remediation projects.The substantial amounts that we may be required to spend on environmental capital projects and programs could cause substantial cash outlays and, accordingly, could have a material effect on our consolidated financial position, liquidity and profitability or limit our financial and operating flexibility.In addition, although we believe that we have correctly budgeted and, to the extent appropriate under applicable accounting principles, reserved for these amounts, factors beyond our control may render these budgeted and reserved amounts inadequate.These factors include changing governmental policies and regulations; the commencement of new governmental proceedings or third party litigation regarding environmental remediation; new releases of hazardous substances that result in personal injury, property damage or harm to the environment; and the discovery of unknown conditions of contamination or unforeseen problems encountered in the environmental remediation programs. Our Chapter 11 case was caused, in significant part, by an accumulation of legacy liabilities, including, among others, “legacy environmental liability” arising from historical operations of Pharmacia prior to the Solutia Spinoff.In the course of the Chapter 11 case we achieved a substantial reallocation of the risk from these legacy liabilities.In particular, pursuant to the settlement agreement entered into between Monsanto and us, Monsanto agreed to be financially responsible for remediation costs and other environmental liabilities for sites owned, operated or used by Pharmacia but never owned, operated or used by us after the Solutia Spinoff; to share liabilities with respect to offsite areas at the Sauget and Anniston plant sites; and to be financially responsible for personal injury and property damage claims associated with exposures to hazardous substances arising from legacy Pharmacia operations (so-called “Legacy Toxic Tort Claims”).If Monsanto and/or Pharmacia fail to honor their respective obligation with respect to such remediation costs or Legacy Toxic Tort Claims, we could become responsible for some or all of such liabilities except for the remediation costs and other environmental liabilities for sites owned, operated or used by Pharmacia but never owned, operated or used by us for which Solutia received a discharge under the Plan which liabilities could be material.See also Management’s Discussion and Analysis – Environmental Matters. 14 We face currency and other risks associated with international sales. Sales and operations outside the United States constituted a majority of our revenues in fiscal 2010.Our operations outside the United States expose us to risks including fluctuations in currency values, trade restrictions, tariff and trade regulations, U.S. export controls, reduced protection of intellectual property rights; foreign tax laws, shipping delays, economic and political instability; the effect of global health, safety and environmental matters on economic conditions and market opportunities and changes in financial policy. The functional currency of each of our non-U.S. operations is generally the local currency.Exchange rates between some of these currencies and U.S. dollars have fluctuated significantly in recent years and may do so in the future.It is possible that fluctuations in foreign exchange rates will have a negative effect on our results of operations. Many of our products and manufacturing processes are subject to technological change and our business will suffer if we fail to keep pace. Many of the markets in which our products (and their corresponding manufacturing processes) compete are subject to technological change and new product introductions and enhancements.We must continue to enhance our existing products and to develop and manufacture new products with improved capabilities to continue to be a market leader.We must also continue to make improvements in our manufacturing processes and productivity to maintain our competitive position.When we invest in new technologies, processes or production facilities, we will face risks related to construction delays, cost over-runs and unanticipated technical difficulties.Our inability to anticipate, respond to, capitalize on or utilize changing technologies could have an adverse effect on our consolidated results of operations, financial condition and cash flows in any given period. We may engage in acquisitions that could disrupt our business and harm our operating results or financial condition. We expect to make selective domestic and international acquisitions of and investments in businesses that represent synergistic bolt-ons to our existing businesses or represent one or more businesses in the performance material and specialty chemical sector that would be new platforms for the Company.We may not be able to identify suitable acquisition, investment, alliance, or joint venture opportunities or consummate any such transactions or relationships on terms and conditions acceptable to us.Further, notwithstanding thorough pre-acquisition due diligence and careful analysis performed by the Company, we may not have identified all possible issues that might arise with respect to such acquired assets and such transaction that we enter into may not be as successful as the Company’s premises as of the acquisition date. These transactions or any other acquisitions or dispositions involve risks and uncertainties, which may have a material adverse effect on our business.A critical component of the success of certain acquisitions is the Company’s ability to quickly and effectively integrate the acquired business or businesses into Solutia.Also, these integration efforts could result in disruption to other parts of our business and the diversion of management’s attention from daily operations. Any acquisition may also cause us to assume liabilities, record goodwill and indefinite-lived intangible assets that will be subject to impairment testing and potential impairment charges, incur significant restructuring charges and increased working capital and capital expenditure requirements, which would reduce our return on invested capital. Changes in supply-demand balance in the regions and the industries in which we operate may adversely affect our financial results. Our key markets are shifting from mature markets such as North America and Western Europe to emerging regions such as Asia, in particular China and India.Although we are responding to meet these market demand conditions, we cannot be certain that we will be successful in expanding capacity in emerging regions (which depends in part on economic and political conditions in these regions and, in some cases, on our ability to acquire or form strategic business alliances) or in reducing capacity in mature regions commensurate with industry demand. 15 ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES We lease office space in a multi-tenant building in which our headquarters is located in St. Louis County, Missouri.Our principal European offices are located in Louvain-la-Neuve, Belgium, in a building which we own but on land leased from the University of Louvain.In 2011, we will be moving our principal European offices from Louvain-la-Neuve to office space in a multi-tenant building that is being leased in Zaventem, Belgium.For our Asia Pacific operations, we lease office space in multi-tenant buildings in Shanghai, China and other locations in the region. Information about our major manufacturing locations worldwide and segments that used these locations as of February 1, 2011, appears under "Segments; Principal Products" in Item 1 of this report and is incorporated herein by reference. Our principal plants are suitable and adequate for their use.Utilization of these facilities varies with seasonal, economic and other business conditions.None of our principal plants are substantially idle.Our facilities generally have sufficient capacity for existing needs and expected near-term growth. We own most of our principal plants.However, we lease and operate as a guest, but own certain buildings and production equipment, at manufacturing facilities in Antwerp, Belgium; Sao Jose dos Campos, Brazil; Itupeva, Brazil; and Lemoyne, Alabama. The Antwerp and Sao Jose dos Campos facilities, where we manufacture certain Advanced Interlayers’ products and Technical Specialties products, belong to and are staffed by Monsanto under terms of master operating agreements.For facilities used in the manufacture of Advanced Interlayers’ products, the master operating agreement has an initial term that expires in 2020.For facilities used to manufacture rubber chemical products, the master operating agreement has an initial term that expires at the end of 2014. The Itupeva and Lemoyne facilities, where we manufacture certain Technical Specialties products, belong to and are staffed by Akzo Nobel under terms of master operating agreements.The initial term of these master operating agreements run until 2027.After the initial term, both agreements continue indefinitely unless either party terminates on at least 24 months' prior written notice.All agreements may be terminated by either party upon 24 months notice, which notice shall not be effective before the expiration of the initial term.These agreements also provide that, under certain circumstances, either the operator or the guest may terminate before the expiration of the applicable term, subject to early termination penalties. We operate several facilities for other third parties on our sites, principally within the Nienburg, Germany; Wrexham, U.K.; Sauget, Illinois; Newport, Wales (U.K.); and Springfield, Massachusetts sites under long-term lease and operating agreements. Mortgages on our plants at the following locations constitute a portion of the collateral securing our Term Loan and Revolver credit facilities:Springfield, Massachusetts; Trenton, Michigan; and Martinsville, Virginia. ITEM 3. LEGAL PROCEEDINGS Litigation We are a party to legal proceedings, which have arisen in the ordinary course of business and involve claims for money damages. Except for the potential effect of an unfavorable outcome with respect to our Legacy Tort Claims litigation, it is our opinion that the aggregate of all claims and lawsuits will not have a material adverse impact on our business, operating results or financial condition. Legacy Tort Claims Litigation Pursuant to the Amended and Restated Settlement Agreement effective February 28, 2008, entered into by us and Monsanto in connection with our emergence from Chapter 11 (the “Monsanto Settlement Agreement”), Monsanto is responsible to defend and indemnify us for any Legacy Tort Claims as that term is defined in the Monsanto Settlement Agreement, while we retain responsibility for certain tort claims, if any, which may arise out of our conduct after our spinoff from Pharmacia Corporation (“Pharmacia”) (the former Monsanto Company which is now a 100 percent owned subsidiary of Pfizer, Inc.), which occurred on September 1, 1997 (the “Solutia Spinoff”).We or our 100 percent owned subsidiary, Flexsys, have been named as defendants in the following actions, and have submitted the matters to Monsanto as Legacy Tort Claims.However, to the extent these matters relate to post Solutia Spinoff conduct or such matters are not within the meaning of Legacy Tort Claims as defined in the Monsanto Settlement Agreement, we could potentially be liable. Putnam County, West Virginia Litigation.On December 17, 2004, a purported class action lawsuit was filed in the Circuit Court of Putnam County, West Virginia against Flexsys, Pharmacia, Monsanto and Akzo Nobel (we are not a named defendant) alleging exposure to dioxin from Flexsys’ Nitro, West Virginia facility, which is now closed.The relevant production activities at the facility occurred during Pharmacia’s ownership and operation of the facility and well prior to the creation of the Flexsys joint venture between Pharmacia (whose interest was subsequently transferred to us in the Solutia Spinoff) and Akzo Nobel.The plaintiffs are seeking damages for loss of property value, medical monitoring and other equitable relief. 16 Beginning in February 2008, Flexsys, Monsanto, Pharmacia, Akzo Nobel and another third party were named as defendants in approximately seventy-five individual lawsuits, and we were named in two individual lawsuits, filed in various state court jurisdictions by residents or former residents of Putnam County, West Virginia.The largely identical complaints allege that the residents were exposed to potentially harmful levels of dioxin particles from the Nitro facility.Plaintiffs did not specify the amount of their alleged damages in their complaints.In 2009, over fifty additional nearly identical complaints were filed by individual plaintiffs in the Putnam County area, which named us and Flexsys as defendants, and one additional complaint was filed in January 2011. The claims in this matter concern alleged conduct occurring while Flexsys was a joint venture between us and Akzo Nobel, and any potential damages in these cases would be evenly apportioned between us and Akzo Nobel to the extent such claims are determined not to be Legacy Tort Claims. Escambia County, Florida Litigation.On June 6, 2008, a group of approximately fifty property owners and business owners in the Pensacola, Florida area filed a lawsuit in the Circuit Court for Escambia County, Florida against Monsanto, Pharmacia, Solutia and the plant manager at our former Pensacola plant, an Integrated Nylon asset that was included in thedivestiture of our Integrated Nylon business.The lawsuit alleges that the defendants are responsible for elevated levels of PCBs in the Escambia River and Escambia Bay due to past and continuing releases of PCBs from the Pensacola plant.The plaintiffs seek: (1)damages associated with alleged decreased property values caused by the alleged contamination and (2)remediation of the alleged contamination in the waterways.Plaintiffs did not specify the amount of their alleged damages in their complaint.Plaintiffs have subsequently amended their complaint to add additional plaintiffs to the litigation, such that 111 property and business owners are now named as plaintiffs. St. Clair County, Illinois and Related Litigation.On February 10, 2009, a purported class action lawsuit was filed in the Circuit Court of St. Clair County, Illinois against us, Pharmacia, Monsanto and two other unrelated defendants alleging the contamination of the plaintiff’s property from PCBs, dioxins, furans and otherhazardous substances emanating from the defendants’ facilities in Sauget, Illinois (including our W.G. Krummrich site in Sauget, Illinois).The proposed class action is comprised of residents who live within a two-mile radius of the Sauget facilities.The plaintiffs are seeking damages for medical monitoring and the costs associated with remediation and removal of alleged contaminants from their property.This action is one of several lawsuits (primarily filed by the same plaintiffs’ counsel) filed in 2009 and 2010 regarding alleged historical contamination from the W.G. Krummrich site. In addition to the purported class action lawsuit, twenty additional individual lawsuits have been filed since February 2009 against the same defendants (including us) comprised of claims from over one thousand individual residents of Illinois who claim they suffered illnesses and/or injuries as well as property damages as a result of the same PCBs, dioxins, furans and otherhazardous substances allegedly emanating from the defendants’ facilities in Sauget.In June 2010, a group of approximately 1,200 plaintiffs also filed wrongful death claims in a lawsuit in the Circuit Court of St. Clair County arising out of contamination from the defendants’ facilities.Moreover, four additional individual lawsuits comprised of claims from twelve plaintiffs were filed between January and April 2010 in the Circuit Court of Madison County, Illinois, alleging that plaintiffs suffered illnesses resulting from exposure to benzene, PCBs, dioxins, furans and other hazardous substances.Lastly, on June 14, 2010, a second purported class action lawsuit was filed in the Circuit Court of St. Louis City, Missouri against the same defendants alleging the contamination of the plaintiffs’ property from PCBs, dioxins, furans and other hazardous substances emanating from the defendants’ facilities in Sauget, Illinois and from our now-closed Queeny plant in St. Louis.The plaintiffs are seeking damages for medical monitoring and the costs associated with remediation and removal of alleged contaminants from their property.The proposed class members include residents exclusively within the state of Missouri. Solutia Inc. Employees’ Pension Plan Litigation Starting in October 2005, separate purported class action lawsuits were filed by current or former participants in our U.S. pension plan (“U.S. Plan”), which were ultimately consolidated into a single case on September 1, 2006 with similar lawsuits against the pension plans of Monsanto and Pharmacia.The Consolidated Class Action Complaint alleged three separate causes of action against the U.S. Plan: (1) the U.S. Plan violates ERISA by terminating interest credits on prior plan accounts at the age of 55; (2) the U.S. Plan is improperly backloaded in violation of ERISA; and (3) the U.S. Plan is discriminatory on the basis of age.In September 2007, the court dismissed the plaintiffs’ second and third claims, and by consent of the parties, certified a class action against the U.S. Plan only with respect to plaintiffs’ claim that the U.S. Plan violates ERISA by allegedly terminating interest credits on prior plan accounts at the age of 55.On June 11, 2009, the United States District Court for the Southern District of Illinois entered a summary judgment in favor of the U.S. Plan on the sole remaining claim against the U.S. Plan.The district court entered its final appealable judgment in the case on September 29, 2009, and plaintiffs appealed the decision to the Seventh Circuit Court of Appeals.The Seventh Circuit affirmed the decision of the district court in favor of the defendants on July 30, 2010.The plaintiffs have subsequently filed with the United States Supreme Court a petition for a writ of certiorari, and that request remains pending. 17 Medicare Reimbursement Litigation On December 1, 2009, the Department of Justice (“DOJ”), on behalf of the United States government, filed suit in the United States District Court, Northern District of Alabama (in a case captioned United States of America v. Stricker, et al.), against us, Monsanto, Pharmacia and the attorneys and law firms who represented the plaintiffs in the Abernathy v. Solutia Inc., et al. (“Abernathy”) lawsuit arising out of PCB contamination in Anniston, Alabama.The DOJ alleges the defendants failed to reimburse Medicare for medical expenses paid to Abernathy settlement recipients who were Medicare beneficiaries.Specifically, the DOJ claims that approximately 907 claimants who received payments for medical treatment under the Abernathy settlement were Medicare beneficiaries who received “conditional” payments from Medicare for the same treatment.The DOJ alleges that the conditional payments were subject to reimbursement if a primary payer had responsibility to cover the treatment at issue, but no reimbursement was made to the government by any of the Abernathy participants.The DOJ is seeking recovery of these allegedly unpaid reimbursements from the defendants who paid into the Abernathy settlement fund, as well as the plaintiffs’ counsel who represented the Medicare recipients and were responsible for the distribution of the settlement funds.The DOJ did not specify the amount of damages – either generally from the defendants or specifically from us – which the government seeks in this case. We and the other defendants filed motions to dismiss in February 2010.In September 2010, the district court granted the defendants’ motions, finding the DOJ failed to file the action within the applicable statute of limitations.As a result, judgment was entered in favor of the defendants, and we and the other defendants were dismissed from the case.The DOJ has subsequently filed a motion to reconsider the district court’s judgment, asking the court to reinstate the case.The DOJ’s motion remains pending. Environmental Agency Enforcement Actions On March 3, 2009, the U.S. EPA issued a Notice of Violation (“NOV”), Administrative Order (“AO”) and Reporting Requirement (“RR”) to us concerning alleged violations of the Clean Air Act arising out of an inspection conducted at our manufacturing facility in Springfield, Massachusetts.The NOV describes the U.S. EPA’s findings alleging violations of the plant’s Title V and state operating permits related to emissions of volatile organic compounds.The AO orders us to comply with its Title V permit and the National Emission Standards for Hazardous Air Pollutants, Subpart OOO (Amino/Phenolic Resins), Subpart UU (Equipment Leaks), and General Provisions.The RR requires us to submit additional information regarding certain storage vessels and associated equipment.On March 23, 2009, we met with the U.S. EPA to confer on this NOV, AO and RR.Submittals of the requested information under the RR were made as required.We have entered into a tolling agreement with the United States that provides them with additional time to evaluate its case and discuss settlement with us.The amount of a potential loss, if any, is not currently estimable. 18 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS We did not submit any matters to our security holders during the fourth quarter of 2010. 19 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER’S PURCHASES OF EQUITY SECURITIES Market for Registrant’s Common Equity and Related Stockholder Matters Our common stock trades on the New York Stock Exchange (“NYSE”) under the symbol “SOA”.The following table sets forth the high and low sales prices per share of our new common stock for the period from January 1, 2009 through December31, 2010. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ On January 31, 2011, we had 5,164 shareholders of record. No dividends were paid by us in the years ended December 31, 2009 and 2010 and we have no current plans to do so. Equity Compensation Plan Information Plan Category (a) Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected by (a)) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders Total 20 Purchases of Equity Securities by the Issuer Period Total Number of Shares Purchased (1) Average Price Paid Per Share (2) Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Approximate Dollar Value (in millions) that May Yet Be Purchased Under the Plans or Programs October 1-31, 2010 0 $ 0 $
